Title: To James Madison from George Howell, 19 March 1808
From: Howell, George
To: Madison, James



Sir
Philadelphia 19 March 1808.

I have been, at length favoured with a sight of the confidential communication of the Minister of the French Police, to General Armstrong, which was transmitted to you, and of which I am the Subject.  I think it proper, therefore to submit to your consideration Such remarks, as appear to me to arrise naturally from the Communication, and from the feelings of a man, who is injured by a groundless accusation.
The paper, as well as my recollection Serves me for I was not permitted to take any notes of it, contains the following allegations:
That I had associated with persons of bad fame in Paris, That I had obtained Plates, and had already a great quantity of false bills of the Government of the United States, That I had left Paris about two months before this charge was exhibited, for Bordeaux, in company with an associate, and had embarked from thence with my associate for the United States: That I was immediately to return to London and Amsterdam, as my coming directly from America was to give facility to my proposed operation in the Sale of the false effects:
It also appears, therefrom, that information of this plan had been given to the police in Holland, and that General Armstrong was advised to apprise the American Minister in London of it.  It is declared, that this information is obtained from Mr. .
The difficulty and indeed the impossibility of establishing the negative of a charge like the present, formed on the basless fabric of a revery, is very evident.  I feel, however, every possible desire to establish my innocence in the view of the Government, That its high sense of justice may render me speedily all the redress which is in its power to offer.
In the first place, then Sir, I most Solemnly deny the charge and appeal with confidence to the whole tenor of my past life, as having been Such as by no means to warrant the beleif of any Such intentions as are imputed to me.  I cannot, indeed, trace every act of my life; and if I could, it is possible, that it might present Some things to view, which more experience of the World, and longer reflection, would correct.  But I can with perfect Safety invite you to an inquiry, which would Show, that though I may be unknown to Government, my intercourse, association and correspondence in life, have been with men of character and respectability.  I do therefore most Solemnly challenge the World to produce that transaction of my life, which will Support the probability of an accusation like the present.
With respect to the charge itself, I have to remark, that it may be true that whilst at Paris, I may have been occasionally in the Society of Men of lax Morals.  It is doubtless well known to You, Sir, that the facile habits of polite intercourse in France, renders it extremely difficult for the most guarded Stranger, to obtain a knowledge of the characters of Men in large private circles in Paris, and the difficulty is still greater in those public Societies and Clubs where foreign Ministers and Gentlemen from all parts of Europe occasionally go, to hear the News, pass the evening and amuse themselves.  To such places, I acknowledge, as I had leisure I frequently resorted, and the imputation of my having formed improper associations founded most probably on this circumstance and the consequences attempted to be drawn from it, may with equal justice stain the reputation of Men of the first rank, who were also in the habit of visiting the places I refer to.
You will with readiness appreciate the accuracy of the principal charge against me, when you perceive the incorrectness of all the circumstances particularly mentioned in connexion with it.  If you find that my nameless accuser is wholly incorrect in his positive allegations of my movements both before and Since my return to America, and in facts stated too with great confidence, you will naturally deem the denunciation of a more dubious character, and more easily incline to beleive, that it originated from wicked and corrupt designs.
I pray you then, Sir, to advert to the charges against me, whilst I state in opposition to them, the following facts, which I am perfectly prepared to prove.
After a detention of some time at Paris, to obtain the payment of near five thousand dollars of Exchange drawn by the French Agents at St. Domingo on the Treasury at Paris, I was finally obliged to leave them unpaid and have Still to regret the want of justice in the French Government.  I left Paris, in the most open and public manner, without any associate, for Nantes, and not for Bordeaux.  My passport was Signed by Mr. Skipwith on the 1st. of August 1806, countersigned by Talleyrand on the 20th. of the same Month, and was enregistered at Nantes on the 6th. of September following.  At Nantes, I embarked in the Ship Richard, of and for New York, commanded by Capt. Rogers, without visiting Bordeaux at All.  The only passengers on board, beside myself, were a Mr. Ackin, Merchant his Wife and two Children, and a Mr. James Blackwell, a Young Gentleman of New York, both now living there, and persons of the first respectability.  I embarked for New York as I came out with powers to act conjointly with Messrs. Daniel Ludlow & Co, to recover, on Commission, from Messrs. , Bayard & Mc. Evers, from £12,000 to £14000 Stg. for Mr. Antoine Scherle of Paris.  The winter 1806-7 I passed in New York, attending to this business, and have Since been occupied, in different parts of the United States, with Various concerns of my own, and that without any suspicion of the calumny which has reached the Government, untill the Month of December last when Doctr Shippen informed me, that a Director of the Bank had Spoken of it publicly in a Company in this City.
I pray you then, to notice particularly upon the charges made against me, that so far as it is in the power of proof to go I am supported by facts in the establishment of my innocence, which give complete contradiction to my nameless accuser.  I cannot indeed prove to You that I had not plates, that I had not false bills, that I had not guilty and criminal designs.  In the nature of things, this is impossible.  But I can prove, that I left Paris publicly, that I went to Nantes, that I did not go to Bordeaux, that I did not embark from Bordeaux, that I had not any associate, that I did not return to London and Amsterdam, and that from the nature of my engagements in the United States, and the Commission I undertook to execute at New York, such a return could not have been contemplated by me.  I add further  my arrival in my native Country, during almost the  of which time I was  ignorant, that the French police had made me the Subject; of its denunciation; and that during that period not the least occasion to justify the apprehension that I had guilty designs, can possibly have occured.
I state also, and can prove, that my movements after I left Paris were matter of no Secrecy: whilst at Nantes, I corresponded with several persons at Paris, and particularly with Mr. James Swan, who Saw, almost daily, the American Minister.  I deny that I have ever, directly or indirectly, employed any engraver, Paper Maker, printer, Artisan or Agent of any kind, connected with an object, that could give rise to this accusation.  I defy the  to produce the Slightest proof to Support the accusation against me, and I declare, in the most Solemn manner, that the charge is false, groundless, & corrupt.
One other circumstance may deserve Some attention; You will please to observe, Sir, that the communication States that I had left Paris about two Months before the charge was exhibited.  If any facts of a suspicious kind had been in the knowledge of the police or its agents, at or before my departure from Paris, it is well known that its Vigilance and its powers, would not have Suffered me to avoid detection.  The accusation must, then, have originated in my absence, and my accuser have been well aware that he could do it with impunity, as I was without opportunity to oppose the charge and vindicate my innocence.
I do not conceive it necessary to Say any more in my defence, and shall leave the Subject, with a Submission to your candid consideration, of my unfortunate situation.  I have been harassed beyond measure, and almost beyond endurance, with the consideration of what course Should be regarded as most expedient to be pursued.  Could my accuser be reached by the  of law I might compel him to Support the charge, or respond for the falsehood and malice of the accusation.  Had the Strong hand of  been laid upon me I might have challenged and obtained a public investigation, and before an independent judiciary established my innocence.  But to what forum can I apply, and what laws can redress me, for the ruin and mischief which must flow from this Secret, anonymous, and destructive calumny?  I impute nothing to the Government of my own Country.  Its motives have been unquestionably pure, though I am free to declare, that I think the injury would never have been inflicted, if its wisdom and justice had first investigated, before its prudence and caution had, to prevent ideal injury, circulated the calumny.  Under all these afflicting and perplexing circumstances I have only to ask as matter of the strictest justice, that the subject may be more fully considered, as connected with my defence, and that if this cruel charge shall be found to rest only on the anonymous, improbable and inconsistent basis now presented, and which I concieve to be destroyed by the facts I have stated, that the Government will Seek to repair the injury it has done me.  It is impossible however, that it can be complete, for as I have already observed the Secret has been improperly divulged, by those to whom it was confidentially imparted, and it will be difficult for a remedy to reach all the evil it has produced: as an immoral imputation when once, sanctioned by public authority, is fatal and ruinous if not immediatly remedied.  I therefore with confidence repeat my expectation that the Government’s well known respect for the Spirit of our laws and Constitution and above all its regard for injured and defenceless innocence, will cause it to remove as far as is possible, all the injurious impressions created against me, by its former communications, by issuing other Circulars calculated to do away the effects of those of March last.  I have the honor to be very respectfully Sir Your Most obd. Servt.

G. Howell

